Consent of Independent Registered Public Accounting Firm The Shareholders and Board of Trustees GPS Funds I: GuideMark Large Cap Growth Fund GuideMark Large Cap Value Fund GuideMark Small/Mid Cap Core Fund GuideMark World ex-US Fund GuideMark Opportunistic Equity Fund GuideMark Core Fixed Income Fund GuideMark Tax-Exempt Fixed Income Fund We consent to the use of our report dated May 30, 2012 incorporated by reference herein and to the references to our Firm under the headings “Independent Registered Public Accounting Firm” and “Financial Highlights” in the Prospectus and Statement of Additional Information. /s/ KPMG LLP July 31, 2012 Milwaukee, WI
